               Case 2:18-cr-00083-MCE Document 66 Filed 07/01/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:18-CR-0083-MCE
12                                 Plaintiff,             STIPULATION REGARDING USE OF
                                                          VIDEOCONFERENCING DURING HEARING;
13                           v.                           ORDER
14   JACEY ALEXANDRA POWELL,                              DATE: July 2, 2020
                                                          TIME: 10:00 a.m.
15                                 Defendant.             COURT: Hon. Morrison C. England, Jr.
16

17                                                BACKGROUND

18          Defendant Jacey Powell entered her guilty plea on May 17, 2018. ECF 29, 32. Pursuant to the

19 terms of her plea agreement, Powell waived indictment and pleaded guilty to the following offenses of

20 an Information: bank fraud (counts one and two), aggravated identity theft (count three), robbery of a

21 U.S. mail carrier (count four), and possession of stolen U.S. mail (count five). ECF 28–29. This matter

22 is currently set for sentencing on July 2, 2020, and the defendant intends to waive her physical

23 appearance and appear by videoconference.

24          On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act

25 (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief

26 District Judges to authorize plea and sentencing hearings by video or telephonic conference when 1)

27 such hearings “cannot be conducted in person without seriously jeopardizing public health and safety;”

28 and 2) “the district judge in a particular case finds for specific reasons that the plea or sentencing in that

       STIPULATION REGARDING HEARING                       1
30
                 Case 2:18-cr-00083-MCE Document 66 Filed 07/01/20 Page 2 of 5


 1 case cannot be further delayed without serious harm to the interests of justice.” Id., Pub. L. 116-23

 2 § 15002(b)(2).

 3          On March 29, 2020, the Judicial Conference of the United States made the findings required by

 4 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

 5 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the

 6 Coronavirus Disease 2019 (COVID-19) have materially affected and will materially affect the

 7 functioning of the federal courts generally.”

 8          On March 30, 2020, the Chief Judge of this District, per General Order 614, also made the

 9 findings required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal
10 Procedure and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be

11 conducted in person without seriously jeopardizing public health and safety.” Accordingly, the findings

12 of the Judicial Conference and General Order 614 establish that plea and sentencing hearings cannot

13 take safely take place in person.

14            In order to authorize sentencing hearings by remote means, however, the CARES Act—as

15 implemented by General Orders 614—also requires district courts in individual cases to “find, for

16 specific reasons, that felony pleas or sentencings in those cases cannot be further delayed without

17 serious harm to the interests of justice.” General Order 614 further requires that the defendant consent

18 to remote proceedings. Finally, the remote proceeding must be conducted by videoconference unless

19 “videoconferencing is not reasonably available.” In such cases, district courts may conduct hearings by

20 teleconference.

21          The parties hereby stipulate and agree that each of the requirements of the CARES Act and

22 General Order 614 have been satisfied in this case. They request that the Court enter an order making

23 the specific findings required by the CARES Act and General Order 614. Specifically, for the reasons

24 further set forth below, the parties agree that:

25          1)       The sentencing hearing in this case cannot be further delayed without serious harm to the

26 interest of justice, given the public health restrictions on physical contact and court closures existing in

27 the Eastern District of California; and

28          2)       The defendant waives her physical presence at the hearing and consents to remote

       STIPULATION REGARDING HEARING                      2
30
                 Case 2:18-cr-00083-MCE Document 66 Filed 07/01/20 Page 3 of 5


 1 hearing by videoconference and counsel joins in that waiver.

 2                                                STIPULATION

 3          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 4 through defendant’s counsel of record, hereby stipulate as follows:

 5          1.       The Governor of the State of California declared a Proclamation of a State of Emergency

 6 to exist in California on March 4, 2020.

 7          2.       On March 13, 2020, the President of the United States issued a proclamation declaring a

 8 National Emergency in response to the COVID-19 pandemic.

 9          3.       In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

10 other public health authorities have suggested the public avoid social gatherings in groups of more than

11 10 people and practice physical distancing (within about six feet) between individuals to potentially

12 slow the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact,

13 and no vaccine currently exists.

14          4.       These social distancing guidelines – which are essential to combatting the virus – are

15 generally not compatible with holding in-person court hearings.

16          5.       On March 17, 2020, this Court issued General Order 611, noting the President and

17 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

18 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

19 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

20 commence before May 1, 2020.

21          6.       On March 18, 2020, General Order 612 issued. The Order closed each of the courthouses

22 in the Eastern District of California to the public. It further authorized assigned district court judges to

23 continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial Act. General

24 Order 612 incorporated General Order 611’s findings regarding the health dangers posed by the

25 pandemic.

26          7.       On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

27 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

28 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

       STIPULATION REGARDING HEARING                      3
30
                 Case 2:18-cr-00083-MCE Document 66 Filed 07/01/20 Page 4 of 5


 1 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

 2 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

 3 weighted filings) and its shortage of judicial resources (the District is currently authorized only six

 4 district judges; two of those positions are currently vacant and without nominations). The report further

 5 explained that a backlog of cases exists that “can only start to be alleviated” when the CDC lifts its

 6 guidance regarding gatherings of individuals.

 7          8.       On June 29, 2020, General Order 620 issued, continuing court closures another 90 days

 8 from the date of the Order, and authorizing further continuances of hearings and exclusions under the

 9 Speedy Trial Act.
10          9.       Given these facts, it is essential that Judges in this District resolve as many matters as

11 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

12 hearings now, this District will be in a better position to work through the backlog of criminal and civil

13 matters once in-person hearings resume.

14          10.      The sentencing hearing in this case accordingly cannot be further delayed without serious

15 harm to the interests of justice. If the Court were to delay this hearing until it can be held in-person, it

16 would only add to the enormous backlog of criminal and civil matters facing this Court, and every Judge

17 in this District, when normal operations resume.

18 / / /

19 / / /

20 / / /

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /

       STIPULATION REGARDING HEARING                       4
30
                Case 2:18-cr-00083-MCE Document 66 Filed 07/01/20 Page 5 of 5


 1         11.      Under CARES Act § 15002(b), defendant waives her physical appearance and consents

 2 to proceed with this hearing by video-teleconference. Counsel joins in this consent.

 3         IT IS SO STIPULATED.

 4
     Dated: June 30, 2020                                     MCGREGOR W. SCOTT
 5                                                            United States Attorney
 6
                                                              /s/ ROBERT J. ARTUZ
 7                                                            ROBERT J. ARTUZ
                                                              Special Assistant U.S. Attorney
 8

 9   Dated: June 30, 2020                                     /s/ CHRIS COSCA (with permission)
                                                              CHRIS COSCA
10
                                                              Counsel for Defendant
11                                                            JACEY ALEXANDRA POWELL

12                                                    ORDER
13         1.       The Court adopts the findings above.
14         2.       Further, the Court specifically finds that:
15                  a)     The sentencing hearing in this case cannot be further delayed without serious
16         harm to the interest of justice;
17                  b)     The defendant has waived her physical presence at the hearing and consents to
18         remote hearing by videoconference.
19         3.       Therefore, based on the findings above, and under the Court’s authority under § 15002(b)
20 of the CARES Act and General Orders 614 and 620, the sentencing hearing in this case will be

21 conducted by videoconference.

22         IT IS SO ORDERED.
23 Dated: July 1, 2020

24

25

26

27

28

      STIPULATION REGARDING HEARING                       5
30
